UNITED STATES DISTRICT COURT
SOUTHERN DISTRJCT OF NEW YORK
----------------------------------                  X


UNITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
               - V. -                                      OF FORFEITURE AS TO
                                                           SPECIFIC PROPERTY/
CARL MORRIS ,                                              MONEY JUDGMENT

                        Defendant.                          17 Cr. 20 I (SHS)

----------------------------------                   X


               WHEREAS , on or about March 29, 2017, CARL MORRIS (the "Defendant") was

charged in a three-count Information , 17 Cr. 20 I (SHS) (the " Information"), with wire fraud , in

violation of Title 18, United States Code, Section 1342 and 2 (Count One); conspiracy to commit

wire fraud in violation of Title I 8, United States Code, Section 1349 (Count Two) ; and conspiracy

to commit money laundering in violation of Title 18, United States Code, Section I 956(h) (Count

Three) ;

               WHEREAS , the Information included a forfeiture allegation as to Counts One and

Two of the Information , seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 981 (a)(l )(C) and Title 28 , United States Code, Section 2461 ( c), of any and all

property constituting, or derived from , proceeds the Defendant obtained directly or indirectly, as

a result of the offense charged in Counts One and Two of the Information , including but not limited

to a sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Information;

               WHEREAS , the Information also included a forfeiture allegation as to Count Three

of the Informati on, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Secti on 982(a)(l ), of any and all property , real and personal, involved in the offense charged in

Count Three, or any property traceable to such property, including but not limited to a sum of
money in United States currency representing the amount of property involved in the offense

charged in Count Three of the Information ;

               WHEREAS , on or about March 29 , 2017, the Defendant pied guilty to Counts

One through Three of the Information, pursuant to a plea agreement with the Government,

wherein the Defendant admitted the forfeiture allegation with respect to Counts One and Two of

the Information and agreed to forfeit to the United States, pursuant to Title 18, United States

Code, Section 981 (a)( I )(C) and Title 28, United States Code, Section 2461 , any and all property ,

real and personal , that constituted, or was derived from, proceeds traceable to the commission of

the offenses charged in Counts One and Two of the Information , including but not limited to a

sum of money in United States currency representing the amount of proceeds traceable to the

commission of said offenses;

               WHEREAS , the Defendant further admitted the forfeiture allegation with respect

to Count Three of the Information and agreed to forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(a)(l) any and all property, real and personal , involved in said

offense, and any property traceable to such property, including but not limited to a sum of money

in United States currency representing the amount of property involved in said offense;

               WHEREAS , the Defendant consents to the entry of a money judgment m

the amount of $1 ,532,981 m United States currency representing the amount of proceeds

traceable to the offense charged in Counts One through Three of the Information that the

Defendant personally obtained (the " Money Judgment");

                WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in 8757 Mornington Drive, Charlotte, North Carolina 28227 (the "Specific Property"),
which constitutes proceeds of the offenses charged        in   Counts One through Three of the

Information that the Defendant personally obtained;

                 WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Counts One through Three of the

Information that the Defendant personally obtained cannot be located upon the exercise of due

diligence, with the exception of the Specific Property; and

                 WHEREAS, pursuant to Title 21 , United States Code, Section 853(g), and Rules

32.2(6)(3), and 32.2(6)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein ;

                 IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Kiersten A. Fletcher, of counsel , and the Defendant, and his counsel , Charlie Carrillo,

Esq. , that:

                 I.       As a result of the offenses charged in Counts One through Three of the

Information, to which the Defendant pied guilty, a money judgment in the amount of$

$1 ,532,981 in United States currency, representing the amount of proceeds traceable to the

offense charged in Counts One through Three of the Information that the Defendant personally

obtained, shall be entered against the Defendant.

                 2.       As a result of the offenses charged in Counts One through Three of the

Information, to which the Defendant pied guilty, all of the Defendant's right, title and interest in
the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21, United States Code, Section 853.

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, CARL MORRIS, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

               4.       The Defendant agrees that he will not file a claim or a petition for remission

or mitigation in any forfeiture proceeding involving the Specific Property and will not cause or

assist anyone else in doing so.    The Defendant further agrees to take all necessary steps to pass

clear title to the Specific Property to the United States including, but not limited to, the execution
                                                         1
of all necessary documentation.

                5.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or cettified check, made payable to United States Customs and Border

Protection, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

                6.      United States Customs and Border Protection shall be authorized to deposit

the payments on the Money Judgment in the Treasury Assets Forfeiture Fund, and the United

States shall have clear title to such forfeited property .

                7.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.
               8.       Pursuant to Title 21 , United States Code, Section 853(n)(1) , Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov.     This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days . Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                9.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner's alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner' s right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner' s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                10.     Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                11 .    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21 , United States Code,

Section 853(n), in which all interests will be addressed . All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

               12 .   Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               13.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               14 .   The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

               15 .   The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney ' s Office, One St. Andrew ' s Plaza, New York,

New York 10007.
               16.    The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By      J<Qi____
       KIERSTEN A. FLETCHER
                                                                    4 / ~ )/;){_
                                                                    ~
       Assistant United States Attorney
       One St. Andrew's Plaza
       New York, NY 10007
       (212) 637-2238




~:RL:~l~A
By :
       c~
       Attorney for Defendant
       Carrillo & Carrillo, LLC
       7621 13 th Ave
       Brooklyn, NY 11228
